Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on June 15, 2018.

2. Claims 1-5, 8-16 and 18 have been examined. 

Claim Objection
3. Claim 15 is objected to because it depends on claim 6, which was canceled. Please replace claim 6 by claim 1:

A method for monitoring and controlling one or more devices in an MRI environment, wherein the MRI environment includes the system of claim [[6]] claim 1, the method comprising: . . .

Please note that since this application is in condition for allowance and prosecution as to the merits is closed, claim amendment which broadens the scope will not be entered.
 

Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1 and 8 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a co-processor in a MRI safe infusion pump that acts as a central brain for all patient monitoring/care devices, the co-processer being disposed in a daisy chain system; wherein the daisy chain system is disposed with in a housing of the infusion pump and includes memory including a buffer; at least one alert database storing alert data for the patient care/monitoring devices; an input/output device; and a display device; the patient care/monitoring devices being connected to the infusion pump in a daisy chain, which allows for all information from and control of those devices to be sent to an external controller in the MRI control room through a single communication channel; wherein the co-processor can also control additional devices that have less processing power, allowing simpler "dumb" devices to be connected and still have "smart" functionality,” in claim 1,
“an infusion pump, the infusion pump comprising a pump processor, a pump memory, and a pump display; a patient monitoring device, the monitoring device including a device processor and the monitoring device in communication with a co-processor; and a daisy chain controller, the daisy chain controller comprising the co-processor, memory including a buffer, a daisy chain display, and an alert database; the co-processor to: poll the system for initiating communication with the patient monitoring device; transmit device data from the patient monitoring device to a medical network; determine if there is another patient monitoring device in communication with the patient monitoring device; and initiate communication with the other patient monitoring device, if present,” in claim 8, which are not found in the prior art of record.

Conclusion

US Patent 8,718,747 discloses MRI image systems using single network connection to connect/share data.

6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192